DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to Claims 1-19 in the reply filed on 7/14/2022 is acknowledged.

Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/14/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a beam steering mechanism for steering the multicolor pattern to a desired position” in Claim 7, “a beam steering mechanism for steering a multicolor pattern formed by color mixing light emitted by the color LED modules” in Claim 14, and “a linear mechanism for changing a shape, color, and size of the multicolor pattern” in Claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations “a beam steering mechanism for steering the multicolor pattern to a desired position” of Claim 7 and “a beam steering mechanism for steering a multicolor pattern formed by color mixing light emitted by the color LED modules” of Claim 14: “In some embodiments, the beam steering mechanism includes a Fresnel prism pair”, “a beam steering mechanism such as a Risley Fresnel prism pair”, “a pair (or Risley prism pair) of Fresnel prisms”, “a beam steering mechanism 5010 for a narrow beam color mixing pattern 5020” which “can comprise three color LEDs 5011, a lens such as Fresnel lens 5012, and two orthogonal motorized rails 3013”, or “In some embodiments, the beam steering mechanism is simply a Fresnel prism” as described in para. [0031], [0085], [0097], [00100], and [00121] of the Specification as originally filed.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation “a linear mechanism for changing a shape, color, and size of the multicolor pattern” of Claim 15: “In some embodiment the linear motion mechanism can be a motor with a lead screw or the like”, as described in par. [0098] of the Specification as originally filed.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claim 14 is objected to because of the following informalities:  
Regarding claim 14, the limitation, “a beam steering mechanism for steering a multicolor pattern formed by color mixing light emitted by the color LED modules, a narrow beam color mixing” in lines 4-5 of the claim (emphasis added) is grammatically incorrect because there are no words connecting the phrase “a narrow beam color mixing” to the preceding phrases. Since it is clear that the “narrow beam color mixing” is produced by the “beam steering mechanism for steering a multicolor pattern”, this does not create an issue of indefiniteness under 35 U.S.C. 112(b). However, the Examiner respectfully suggests amending it to be --a beam steering mechanism for steering a multicolor pattern formed by color mixing light emitted by the color LED modules, thereby producing a narrow beam color mixing-- or similar language to correct the typographical error.
Regarding claim 14, the limitation, “wherein the color LED modules are adjusted individually to create different colors for the multicolor pattern light output provides a steerable, deformable, and color changing multicolor pattern” in lines 6-9 of the claim is grammatically incorrect (emphasis added). The Examiner respectfully suggests amending it to be --wherein the color LED modules are adjusted individually to create different colors for the multicolor pattern light output to provide .

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 17-20 of U.S. Patent No. 11,248,772. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the instant application is a broader version of Claim 1 of the parent ‘772 patent, with Claims 2-13 of the instant application corresponding to Claims 2-11 of the parent ‘772 patent, respectively. Further, Claim 14 of the instant application is a broader version of Claim 17 of the parent ‘772 patent, with Claims 15-17 of the instant application corresponding to Claims 18-20 of the parent ‘772 patent, respectively. Finally, Claim 19 of the instant application is a broader version of Claim 12 of the parent ‘772 patent. The similarities between the claims of the instant application and those of the parent ‘772 patent are shown in the table below with differences underlined.
Instant application
US Pat. 11,248,772
Claim 1: A color mixing light system, comprising: 
a pyramidal mirror assembly comprising three or more mirrors constructed and arranged in a pyramid structure; 
three or more color light source modules, wherein the pyramidal mirror assembly divides the light beams from the color light source modules so that a first portion is reflected by the mirrors and a second portion extends beyond the mirrors to collectively form a multicolor pattern comprising a plurality of overlapping color regions on a surface and create color shadows of illuminated objects on the surface, wherein an output of the three or more color light source modules at the pyramidal mirror assembly produces color mixing for forming the multicolor pattern and the color shadows of the illuminated objects on the surface.
Claim 1: A color mixing light system, comprising: 
a pyramidal mirror assembly comprising three or more mirrors constructed and arranged in a pyramid structure; 
three or more color light source modules, wherein the pyramidal mirror assembly divides the light beams from the color light source modules so that a first portion is reflected by the mirrors and a second portion extends beyond the mirrors to collectively form a multicolor pattern comprising a plurality of overlapping color regions on a surface and create color shadows of illuminated objects on the surface, wherein an output of the three or more color light source modules at the pyramidal mirror assembly produces color mixing for forming the multicolor pattern and the color shadows of the illuminated objects on the surface; and 
an audio speaker for outputting music that controls the multicolor pattern.
Claim 2: The color mixing light system of claim 1, further comprising: 
a controller that controls the color mixing light system to form the multicolor pattern and provides communications between the color mixing light system and at least one remote control mobile device via a wired or wireless network.
Claim 2: The color mixing light system of claim 1, further comprising: 
a controller that controls the color mixing light system that forms the multicolor pattern and provides communications between the color mixing light system and at least one remote control mobile device via a wired or wireless network, wherein the controller includes an electronic circuit that controls the three or more color light source modules individually to change colors of the multicolor pattern.
Claim 3: The color mixing light system of claim 2, wherein the controller includes an electronic circuit that controls the three or more color light source modules individually to change colors of the multicolor pattern.
Claim 2: The color mixing light system of claim 1, further comprising: 
a controller that controls the color mixing light system that forms the multicolor pattern and provides communications between the color mixing light system and at least one remote control mobile device via a wired or wireless network, wherein the controller includes an electronic circuit that controls the three or more color light source modules individually to change colors of the multicolor pattern.
Claim 4: The color mixing light system of claim 1, further comprising three or more white light source modules added to the pyramidal mirror assembly color mixing light.
Claim 3: The color mixing light system of claim 1, further comprising three or more white light source modules added to the pyramidal mirror assembly color mixing light.
Claim 5: The color mixing light system of claim 1, further comprising a controller that pivots the mirrors so that a shape, size, intensity, color, or a combination of characteristics of the color mixing pattern can be changed.
Claim 4: The color mixing light system of claim 1, further comprising a controller that pivots the mirrors so that a shape, size, intensity, color, or a combination of characteristics of the color mixing pattern can be changed.
Claim 6: The color mixing light system of claim 1, wherein the mirrors include Micro-Electro-Mechanical Systems (MEMS) mirror arrays that control a color of an output of the color light source modules at a pixel level.
Claim 5: The color mixing light system of claim 1, wherein the mirrors include Micro-Electro-Mechanical Systems (MEMS) mirror arrays that control a color of an output of the color light source modules at a pixel level.
Claim 7: The color mixing light system of claim 1, further comprising a beam steering mechanism for steering the multicolor pattern to a desired position.
Claim 6: The color mixing light system of claim 1, further comprising a beam steering mechanism for steering the multicolor pattern to a desired position, wherein the beam steering mechanism includes a Fresnel prism pair.
Claim 8: The color mixing light system of claim 7, wherein the beam steering mechanism includes a Fresnel prism pair.
Claim 6: The color mixing light system of claim 1, further comprising a beam steering mechanism for steering the multicolor pattern to a desired position, wherein the beam steering mechanism includes a Fresnel prism pair.
Claim 9: The color mixing light system of claim 1, wherein each of the color light source modules comprises a lens, a microshutter array, and a color light source.
Claim 7: The color mixing light system of claim 1, wherein each of the color light source modules comprises a lens, a microshutter array, and a color light source.
Claim 10: The color mixing light system of claim 1, wherein each of the color light source modules comprises a lens and a color LED array.
Claim 8: The color mixing light system of claim 1, wherein each of the color light source modules comprises a lens and a color LED array.
Claim 11: The color mixing light system of claim 1, further comprising an outer mirror that reflects the second portion of the light beams that misses the pyramid mirror assembly toward a center region to increase color mixing regions.
Claim 9: The color mixing light system of claim 1 has an outer mirror that reflects the second portion of the light beams that misses the pyramid mirror assembly toward a center region to increase color mixing regions.
Claim 12: The color mixing light system of claim 1, wherein the color mixing light system is controlled by at least one of a wireless device, a holographic controller, or other hand gesture controller device.
Claim 10: The color mixing light system of claim 1, wherein the color mixing light system is controlled by at least one of a wireless device, a holographic controller, or other hand gesture controller device.
Claim 13: The color mixing light system of claim 1, further comprising an aperture plate with various aperture shapes placed on an aperture of the color mixing lights to create multicolored projections.
Claim 11: The color mixing light system of claim 1, further comprising an aperture plate with various aperture shapes placed on an aperture of the color mixing lights to create multicolored projections.
Claim 14: A narrow beam color mixing light system, comprising: 
three or more color LED modules; 
a clear window; 
a beam steering mechanism for steering a multicolor pattern formed by color mixing light emitted by the color LED modules, a narrow beam color mixing; and 
a circuit board that controls an operation of the color mixing light, wherein the color LED modules are adjusted individually to create different colors for the multicolor pattern light output provides a steerable, deformable, and color changing multicolor pattern, and color shadows are produced.
Claim 17: A narrow beam color mixing light system, comprising: 
three or more color LED modules including heatsinks; 
a speaker for playing music; 
a clear window; 
a beam steering mechanism for steering a multicolor pattern formed by color mixing light emitted by the color LED modules, a narrow beam color mixing; and 
a circuit board that controls an operation of the color mixing light, wherein the color LED modules are adjusted individually to create different colors for the multicolor pattern light output provides a steerable, deformable, and color changing multicolor pattern, and color shadows are produced.
Claim 15: The narrow beam color mixing light system of claim 14, wherein the color LED modules move back and forth by a linear motion mechanism for changing a shape, color, and size of the multicolor pattern.
Claim 18: The narrow beam color mixing light system of claim 17, wherein the color LED modules move back and forth by a linear motion mechanism for changing a shape, color, and size of the multicolor pattern.
Claim 16: The narrow beam color mixing light system of claim 14, wherein the color LED modules of the narrow beam color mixing light output further comprises color LEDs, microshutter arrays, liquid crystal attenuator arrays, or other light attenuator arrays positioned over the color LED modules for generating color contents.
Claim 19: The narrow beam color mixing light system of claim 17, wherein the color LED modules of the narrow beam color mixing light output further comprises color LEDs, microshutter arrays, liquid crystal attenuator arrays, or other light attenuator arrays positioned over the color LED modules for generating color contents.
Claim 17: The narrow beam color mixing light system of claim 14, wherein the color LED modules in the narrow beam color mixing light output further comprises color LED arrays for generating color contents.
Claim 20: The narrow beam color mixing light system of claim 17, wherein the color LED modules in the narrow beam color mixing light output further comprises color LED arrays for generating color contents.
Claim 19: A wide beam color mixing light comprising: 
three or more color LED modules with heatsinks; 
a clear or transparent window; 
a circuit board that controls the operation of the color mixing light and communicates with users through wired or wireless devices; and 
a power supply that supplies power to the circuit board, wherein the color LED modules are positioned on vertices of an equilateral triangle mesh configuration.
Claim 12: A wide beam color mixing light, comprising: 
three or more color LED modules with heatsinks; 
a clear or transparent window; 
a speaker for playing music; 
a circuit board that controls an operation of color mixing light emitted by the color LED modules and communicates with users through at least one wired or wireless device; and 
a power supply that supplies power to the circuit board, wherein the three or more color LED modules are positioned on vertices of an equilateral triangle mesh configuration, wherein brightnesses of the color LED modules are individually controlled to generate radiation of various mixing color, wherein a task of wide beam color mixing light includes generating the radiation of various mixing color from the color LED modules for illumination, generating color shadows, and creating color contents, wherein the color LED modules and heatsinks are driven by linear motion mechanisms to change their spacings so that the color shadows can move, change shapes and colors dynamically.


Therefore, as shown in the table above, Claim 1 of the instant application is a broader version of Claim 1 of the parent ‘772 patent, with dependent Claims 2-13 of the instant application corresponding to dependent Claims 2-11 of the parent ‘772 patent, respectively, and therefore Claims 1-13 of the instant application are not patentably distinct from Claims 1-11 of the parent ‘772 patent. Further, as shown in the table above, Claim 14 of the instant application is a broader version of Claim 17 of the parent ‘772 patent, with dependent Claims 15-17 of the instant application corresponding to dependent Claims 18-20 of the parent ‘772 patent, and therefore Claims 14-17 are not patentably distinct from Claims 17-20 of the parent’ 772 patent. Further, as shown in the table above, Claim 19 of the instant application is a broader version of Claim 12 of the parent ‘772 patent and is therefore not patentably distinct from Claim 12 of the parent ‘772 patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the limitation “a circuit board that controls the operation of the color mixing light and communicates with users through wired or wireless devices” in lines 4-5 of the claim renders the claim indefinite because it is unclear if communication between the circuit board and multiple wired/wireless devices is required in order to infringe on Claim 19, or if communication between the circuit board and at least one wired/wireless device is required in order to infringe on Claim 19, rendering the scope of the claim unascertainable. Further, there is insufficient antecedent basis for the limitation “the operation of the color mixing light”. For the purpose of examination, the Examiner has assumed the circuit board communicates with at least one wired/wireless device, and so the Examiner respectfully suggests amending it to be --a circuit board that controls an at least one wired or wireless device 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dennery et al. (US 2008/0093998, hereinafter “Dennery”) in view of Cho (KR 20130102276, see attached machine translation) and Van Doorn (US 2012/0169254, previously listed on the IDS filed 4/13/2022).
Dennery teaches a wide beam color mixing light (LED lighting device 10; see Figs. 1-2; para. [0013]-[0015]) comprising three or more color LED modules with a heatsink (LEDs 102 of different colors which are each arranged on a heat sink 104; see Figs. 1-2; para. [0015]-[0016], [0019]-[0020]); a clear or transparent window (lens cap 101 which provides a lens corresponding to each LED module 102; see Figs. 1-2; para. [0015], [0018]); a circuit board that controls an operation of the color mixing light (a regulating circuit 103 is provided which includes a printed circuit board 130 on which the LED modules 102 are mounted and which connects the LED modules to the heat sink 104; see Figs. 1-3; para. [0017]-[0018], [0020]); and a power supply that supplies power to the circuit board (base 105 provides an electrical connection between a light bulb socket and the regulating circuit 103 on the circuit board 130 to provide power to the lighting device 10; see Figs. 1-3; para. [0015], [0018]-[0023]), wherein the color LED modules are positioned on vertices of an equilateral triangle mesh configuration (Figs. 1-2 show the LED modules 102 are arranged at the vertices of an equilateral triangle shape).
However, the teachings of Dennery fail to disclose or fairly suggest the three or more color LED modules each have heatsinks, and the circuit board communicates with users through at least one wired or wireless device.
Cho teaches a wide beam color mixing light (LED lamp; see Figs. 1-4; Abstract; para. [0015]-[0016], [0023]) comprising three or more LED modules with heatsinks (three LED modules 20 are arranged in an equilateral triangle configuration, with each of the LED modules comprising LED elements 21 mounted on substrates 22, as well as a member 23 which serves as a heat sink for each individual LED module; see Figs. 1-4; para. [0015]-[0021], [0023]-[0025], [0027]-[0031]); a clear or transparent window (protective equipment 14 is a cover formed of a light-transmitting material, specifically glass; see Figs. 1-2; par. [0018]); a circuit board that controls an operation of the color mixing light (the main body 10 includes a drive board/substrate that isn’t illustrated but controls operation of the LEDs 21; see Figs. 1-3; para. [0017]-[0019]); and a power supply that supplies power to the circuit board (the main body 10 has a base 13 inserted into an electrical socket to provide power; see Figs. 1, 3; para. [0017]-[0018]), wherein the color LED modules are positioned on vertices of an equilateral triangle mesh configuration (the LED modules are arranged in an equilateral triangle configuration; see Figs. 1-3; para. [0020]-[0021], [0023]-[0025], [0027]-[0031]).
Van Doorn teaches a lighting device (lighting system 12; see Fig. 1; par. [0048]-[0049]) comprising three or more color LED modules (an LED array comprising a plurality of high intensity LEDs 20 as lighting devices that can each be turned on/off individually, and which emit light in one or more colors; see Fig. 1; para. [0048]-[0049], [0056]), and a circuit board that controls an operation of the lighting device and communicates with users through at least one wired or wireless device (the LED modules 20 are mounted on a circuit board (as shown in Fig. 1) to be controlled by a spot light control device 14 which provides individual control for each LED module using a light switch 18 wirelessly by a user interacting with buttons or knobs on the control device, as well as by a proximity sensor 16 which detects if the control device is within a predefined area 17 and automatically turn on the LEDs; see Fig. 1; para. [0049]-[0056).
Therefore, in view of Cho, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the color mixing light of Dennery by providing a heat sink for each of the three or more color LED modules. One would have been motivated to modify the known color mixing light of Dennery by providing a heat sink for each of the three or more color LED modules, as taught by Cho, in order to provide improved heat dissipation to each individual LED module.
Further, in view of Van Doorn, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the color mixing light of Dennery by forming the circuit board to communicate with users through at least one wired or wireless device. One would have been motivated to modify the known color mixing light of Dennery by forming the circuit board to communicate with users through at least one wired or wireless device, as taught by Van Doorn, in order to enable a user to control the LED modules and the color mixing light as a whole remotely.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the Nonstatutory Double Patenting rejection(s) set forth in this Office action, or upon the receipt of a timely filed Terminal Disclaimer to overcome the Nonstatutory Double Patenting rejection(s).

Claim 18 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “A color mixing light system, comprising a pyramidal mirror assembly comprising three or more mirrors constructed and arranged in a pyramid structure; three or more color light source modules, wherein the pyramidal mirror assembly divides the light beams from the color light source modules so that a first portion is reflected by the mirrors and a second portion extends beyond the mirrors to collectively form a multicolor pattern comprising a plurality of overlapping color regions on a surface and create color shadows of illuminated objects on the surface, wherein an output of the three or more color light source modules at the pyramidal mirror assembly produces color mixing for forming the multicolor pattern and the color shadows of the illuminated objects on the surface” (emphasis added).
The closest Prior Art, Chen et al. (WO 2018/005906, previously listed on the IDS filed 4/13/2022), teaches all the features of Claim 1, however this reference is unavailable for use as Prior Art because the disclosure was made by the inventor and was published less than one year prior to the effective filing date of the claimed invention.  Accordingly, although color mixing light systems are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, before the effective filing date of the claimed invention, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 1.

Claims 2-13 depend on Claim 1.

Regarding claim 14, the claim is considered to recite allowable subject matter for the same reasons discussed above with regards to Claim 1.

Claims 15-17 depend on Claim 14.

Regarding claim 18, the claim is allowable for the same reasons discussed above with regards to Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 20120002522 teaches an LED lighting device comprising three or more LED modules with heatsinks with the LED modules positioned on vertices of an equilateral triangle mesh configuration, and Tsuchihashi et al. (US 4,138,714) and Kawano (US 2021/0156543) each teach a color mixing light system comprising three or more color light source modules which produce color mixing for forming a multicolor pattern and color shadows of illuminated objects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875